Title: From Thomas Jefferson to Edward Bancroft, 26 January 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Jan. 26. 1788.

I have deferred answering your letter on the subject of slaves, because you permitted me to do it till a moment of leisure, and that moment rarely comes, and because too, I could not answer you with such a degree of certainty as to merit any notice. I do not recollect the conversation at Vincennes to which you allude, but can repeat still on the same ground, on which I must have done then, that as far as I can judge from the experiments which have been made, to give liberty to, or rather, to abandon persons whose habits have been formed in slavery is like abandoning children. Many quakers in Virginia seated their slaves on their lands as tenants. They were distant from me, and therefore I cannot be particular in the details, because I never had very particular information. I cannot say whether they were to pay a rent in money, or a share of the produce: but I remember that the landlord was obliged to plan their crops for them, to direct all their operations during every season and according to the weather, but, what is more afflicting, he was obliged to watch them daily and almost constantly to make them work, and even to whip them. A man’s moral sense must be unusually strong, if slavery does not make him a thief. He who is permitted by law to have no property of his own, can with difficulty conceive that property is founded in any thing but force. These slaves chose to steal from their neighbors rather than work. They became public nuisances, and in most instances were reduced to slavery again. But I will beg of you to make no use of this imperfect information (unless in common conversation). I shall go to America in the Spring and return in the fall. During my stay in Virginia I shall be in the neighborhood where many of these trials were made. I will inform myself very particularly of them, and communicate the information to you. Besides these, there is an instance since I came away of a young man (Mr. Mayo) who died and gave freedom to all his slaves, about 200. This is about 4. years ago. I shall know how they have turned out. Notwithstanding the discouraging result of these experiments, I am decided on my final return to America to try this one. I shall endeavor to import as many Germans as I have grown slaves. I will settle them and my slaves, on farms of 50. acres each, intermingled, and place all on the footing of the Metayers [Medietarii] of Europe. Their children shall be brought up, as others are, in habits of property and foresight, and I have no doubt but that they will be good citizens  Some of their fathers will be so: others I suppose will need government. With these, all that can be done is to oblige them to labour as the labouring poor of Europe do, and to apply to their comfortable subsistence the produce of their labour, retaining such a moderate portion of it as may be a just equivalent for the use of the lands they labour and the stocks and other necessary advances.
A word now on Mr. Paradise’s affairs. You were informed, at the time, of the arrangement they had established in their affairs, to wit, reserving 400£ a year for their subsistence, abandoning the rest of their income about 400£ more, all their credits (one of which is 800£ [from] an individual and another is 1000£ from the state) and the cutting of a valuable wood, to their creditors. Their whole debts amounting but to 2300£, the term of paiment cannot be long if this arrangement can be preserved. I had hoped that the journey to Italy would have fixed Mrs. Paradise with her daughter and left him free to travel or tarry where he liked best. But the journey has been a burthen instead of a relief to their affairs. In fact it is evident to me that the society of England is necessary for the happiness of Mrs. Paradise, and is perhaps the most agreeable to Mr. Paradise also. It is become an object therefore to obtain the concurrence of their creditors in the arrangements taken. The inducement to be proposed to them is Mrs. Paradise’s joining in a deed in which these dispositions shall be stipulated (which by the laws of Virginia will bind her property there) so that the creditors will be secured of their debts in the event of Mr. Paradise’s death. The inducement to Mr. and Mrs. Paradise is that their persons and property shall be free from molestation and their substance not consumed at law. We suppose that the creditors [will] name one trustee and Mr. Paradise another (yourself) fully and solely authorized to receive all remittances from America, to pay to them first their subsistence money, and the rest to the creditors till they are fully paid. Mrs. Paradise will set out in a few days for London to set her hand to this accomodation. In the mean time they hope you will prepare the ground by negociating the settlement with the creditors. As far as I have any influence with Mr. or Mrs. Paradise I have used it and shall use it for the joint interests of their creditors and themselves, for I view it as clearly their interest to reduce themselves to as moderate an expence as possible till their debts are paid. If this can be effected before my departure in April, I will not only aid it here, but have any thing done which may be necessary in Virginia when  I go there, such as the recording the deed &c. This journey of Mrs. Paradise will also be an experiment whether their distresses will not be lighter when separate than while together.—I shall always be glad to hear from you. Since Mr. Adams’s departure I have need of information from that country, and should rely much on yours. It will always therefore be acceptable. I am with very sincere esteem Dr. Sir Your friend & servt.,

Th: Jefferson

